DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.

Response to Amendment
The Amendment filed 6/16/22 has been entered.  Claim 1 is amended. Claims 6- 20 were previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 5 are being addressed by this Action.

Response to Arguments
Applicant’s amendment to claim 1 has obviated the claim objection in the Final Office Action, mailed 3/16/22.  As such, the claim objection in the Final Office Action, mailed 3/16/22 is withdrawn.
Applicant’s arguments, see Remarks, filed 6/16/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Thommen in view of Vale have been fully considered and are persuasive because Thommen in view of Vale does not expressly disclose the newly added limitations regarding wherein a distal section of the funnel catheter comprises a blend of two or more polymers and is characterized by a reducing stiffness profile along the length of the distal section.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eckhouse et al. (US Pub. No. 2012/0041449 A1) and Thommen et al. (US Pub. No. 2009/0221967 A1) in view of Eckhouse et al. (US Pub. No. 2012/0041449 A1).  It is noted that applicant’s arguments regarding Vale are directed to the blend of two or more polymers feature, for which the newly added reference(s) are relied upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4- 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eckhouse et al. (US Pub. No. 2012/0041449 A1).
Regarding claim 1, Eckhouse discloses a device to retrieve an obstruction in a blood vessel, comprising:
an outer sheath (118) (Figs. 1A- 1C, 6A- 6B) comprising a distal end, a proximal end, and an internal lumen extending proximal of the distal end and terminating at the proximal end; and
a funnel catheter (104) (Figs. 1A- 1C, 6A- 6B, 7C- 8) at least partially within the outer sheath (118), the funnel catheter (104) comprising an expanding distal tip (P. [0041] - - clot capture element 104 may be configured to transition between a contracted configuration (FIG. 1A) and an expanded configuration (FIG. 1B), in a spring-like manner, in response to movement relative to a surrounding sheath 118), a distal end located at the distal tip, and an internal lumen extending proximal of the distal end and terminating at a proximal end, wherein a distal section of the funnel catheter (104) comprises a blend of two or more polymers and is characterized by a reducing stiffness profile along the length of the distal section (P. [0045] - - the distal section of the funnel catheter (104) as shown in Fig. 1C includes a proximal end 104a and distal end 104b; since the proximal end 104a is stiffer than distal end 104b, the distal section is characterized by a reducing stiffness profile along the length of the distal section; since the materials of 104a comprises blends or mixtures of materials including, but not limited to, polyimides, polyamides, high density polyethylene, polypropylene, polyvinylchloride, PTFE, polysulfones, copolymers, Eckhouse encompasses or makes obvious the claim limitations).
Regarding claim 4, Eckhouse further discloses wherein the distal tip can be predisposed to radially expand to a diameter when in a deployed configuration (Fig. 1B) (Ps. [0041], [0068] - - distal tip is configured to expand to a size that is substantially the same as an inner diameter of blood vessel 1002 at a clot site; distal tip expands to the inner diameter of blood vessel 1002 and exerts force on blood vessel wall 1004).
Regarding claim 5, Eckhouse further discloses wherein when the distal tip is deployed at the target site and expanded to a diameter, the distal tip is configured to atraumatically contact inner blood vessel walls (1004) (Figs. 6A- 8) (P. [0041] - - funnel catheter (104) expands to the inner diameter of blood vessel 1002 and exerts force on blood vessel wall 1004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thommen et al. (US Pub. No. 2009/0221967 A1) in view of Eckhouse et al. (US Pub. No. 2012/0041449 A1).  Thommen is cited in the Non-Final Office Action, mailed 9/10/21.
Regarding claim 1, Thommen discloses a device to retrieve an obstruction in a blood vessel, comprising:
a funnel catheter (4) (Figs. 1- 3), the funnel catheter (4) comprising an expanding distal tip (25) (Figs. 1- 3), a distal end located at the distal tip (25), and an internal lumen (40) (Figs. 2- 3) extending proximal of the distal end and terminating at the proximal end.
Thommen does not disclose
(claim 1) an outer sheath as claimed;
(claim 1) a distal section of the funnel catheter comprises a blend of two or more polymers and is characterized by a reducing stiffness profile along the length of the distal section as claimed.
However, Eckhouse teaches a device for retrieving an obstruction in a blood vessel in the same field of endeavor (title, Abstract) including 
(claim 1) an outer sheath (118) (Figs. 1A- 1C, 6A- 6B) and a funnel catheter (104) (Figs. 1A- 1C, 6A- 6B, 7C- 8) at least partially within the outer sheath (118) (See Fig. 1B), 
the funnel catheter (104) comprising an expanding distal tip (P. [0041] - - clot capture element 104 may be configured to transition between a contracted configuration (FIG. 1A) and an expanded configuration (FIG. 1B), in a spring-like manner, in response to movement relative to a surrounding sheath 118), wherein a distal section of the funnel catheter (104) comprises a blend of two or more polymers and is characterized by a reducing stiffness profile along the length of the distal section (P. [0045] - - the distal section of the funnel catheter (104) as shown in Fig. 1C includes a proximal end 104a and distal end 104b; since the proximal end 104a is stiffer than distal end 104b, the distal section is characterized by a reducing stiffness profile along the length of the distal section; since the materials of 104a comprises blends or mixtures of materials including, but not limited to, polyimides, polyamides, high density polyethylene, polypropylene, polyvinylchloride, PTFE, polysulfones, copolymers, Eckhouse encompasses or makes obvious the claim limitations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the funnel catheter associated with Thommen to include blends or mixtures of materials such that the distal section is characterized by a reducing stiffness profile along the length of the distal section as taught by Eckhouse in order to use suitable materials for an expanding distal tip known in the art to produce a predictable result of having sufficient flexibility and/or rigidity to traverse the lumen of the blood vessel (Eckhouse - - Ps. [0043], [0045]).
Regarding claim 2, Thommen in view of Eckhouse discloses the apparatus of claim 1, Thommen further disclosing further comprising a dilator (7, 9) (Figs. 1- 2, 4), at least partially within the lumen of the funnel catheter (40) (See Figs. 1, 2) (P. [0039] - - dilator 7 has dilator tip 9, dilator tip 9 is shown in Fig. 1 as extending through the lumen of the funnel catheter).
Regarding claim 3, Thommen in view of Eckhouse discloses the apparatus of claim 2, Thommen further disclosing further comprising a funnel restraining sheath (31) (Figs. 1- 2) attached to the dilator (7, 9) (Ps. [0032], [0036], [0042] - - dilator tip 9 and expansion area 25 are both partially covered by a sleeve 31; sleeve 31 is a circumferential sleeve providing a smooth transition between the dilator tip 9 and the expansion area 25 that makes sure that the expansion area 25 does not expand as long as the dilator tip 9 is not moved from the position as shown in FIG. 1b)).
Regarding claim 4, Thommen in view of Eckhouse discloses the apparatus of claim 1, Thommen further disclosing wherein the distal tip (25) can be predisposed to radially expand to a diameter when in a deployed configuration (Fig. 3) (P. [0012] - - self-expanding, automatically moves from a folded or contracted state into an unfolded or expanded state).
Regarding claim 5, Thommen in view of Eckhouse discloses the apparatus of claim 1, Thommen further discloses wherein when the distal tip (25) is deployed at the target site and expanded to a diameter, the distal tip is (25) configured to atraumatically contact inner blood vessel walls (See Fig. 3) (Ps. [0008], [0037]- [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771